DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahan 3,213,797.
McMahan discloses, regarding claim 14, a method comprising: receiving a fluid into a common fluid intake (see openings 26); rotating a fluid rotor 13/14 positioned within a wellbore (see col. 3, lines 23-30), the rotor 13/14 having a first pressure gaining section 15 and a second pressure gaining section 16; directing the fluid from the common fluid intake (26) into the first pressure gaining section 15; creating a first axial thrust load in a first direction in response to directing the fluid into the first pressure gaining section 15; directing the fluid into the second pressure gaining section 16; creating a second axial thrust load in response to directing the fluid into the second pressure gaining section 16, the second axial thrust load being in the opposite direction of the first axial thrust load (clearly shown in Fig. 1); and discharging the fluid from a common fluid discharge 72, wherein the common fluid discharge 72 is fluidically connected to the first pressure gaining section 15 and the second pressure gaining section 16 by a first flow passage (clearly shown in Fig. 1); Re claim 15, wherein directing the fluid into the second pressure gaining section 16 occurs after directing the fluid into the first pressure gaining section 15; Re claim 16, wherein directing the fluid into the second pressure gaining 16 section occurs simultaneously as directing the fluid into the first pressure gaining section 15 (even though the impellers are arranged in series, directing the fluid into each section will “occur simultaneously” once the pump has been running); Re claim 17, wherein the fluid comprises wellbore production fluid (see col. 3, lines 23-30); Re claim 19, further comprising axially supporting the fluid rotor 13/14 with a thrust bearing 86, 86a positioned within a housing 21 that surrounds the rotor (see how 86 and 86a are positioned on either side of the widened portion of 21 in the middle of Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McMahan 3,213,797 in view of Wright 2,996,994.
McMahan discloses the invention as discussed above. However, McMahan does not disclose rotating the fluid rotor comprised transferring rotary motion to the fluid rotor by a magnetic coupling.
Wright teaches a submersible pump for rotating a fluid rotor 276, the rotor 276 having a first pressure gaining section (see impeller attached to 276); wherein rotating the fluid rotor 276 comprised transferring rotary motion to the fluid rotor 276 by a magnetic coupling (see driver member 230 and driven member 250).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the arrangement of McMahan by implementing a magnetic coupling, as taught by Wright, in order to allow for the quick and easy replacement or maintenance of pump elements.

Allowable Subject Matter
Claims 20-23 are allowed.
Regarding claim 20, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the flow crossover sub with flow passages fluidically connecting the common fluid intake to the first fluid stator and to the second fluid stator, an outer housing surrounding the first fluid stator and the second fluid stator, wherein the outer housing, the first fluid stator, the flow crossover sub, and the second fluid stator define a first flow passage fluidically connecting the common fluid discharge to the first fluid discharge end and to the second fluid discharge end, and a production string fluidically connecting the common fluid discharge of the downhole-type pump to a topside facility. These limitations, in combination with the flow crossover sub defining a common fluid intake, an uphole end defining a common fluid discharge, a first fluid rotor having a first fluid intake end and a first fluid discharge end, a second fluid rotor having a second fluid intake end and a second fluid discharge end, the second fluid rotor being rotatably coupled to the first fluid rotor to rotate in unison with the first fluid rotor, and the first fluid intake end and the second fluid intake end facing opposite directions, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746